Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/29/22 (hereinafter “Response”) has been entered. Examiner notes that claims 1, 17 and 18 have been amended. Claims 1-7 and 9-18 remain pending in the application. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 Claims 1-7 and 9-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1-7 and 9-16 are drawn to an apparatus for determining a delivery destination of a report, which is within the four statutory categories (i.e., machine). Claim 17 is drawn to a method for determining a delivery destination of a report, which is within the four statutory categories (i.e., a process). Claim 18 is drawn to a computer readable storage medium comprising instructions which when executed by a processor cause a machine to implement a method for determining a delivery destination of a report, which is within the four statutory categories (i.e., a manufacture).

2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Independent claim 1 includes limitations that recite at least one abstract idea.  Specifically, independent claim 1 recites
1. (Currently Amended) A medical examination support apparatus, comprising a processor configured to: 
acquire a medical report containing at least text or an image as information; 
analyze the text or the image contained as the information, automatically determine a degree of importance of the medical report based on the analysis result related to urgency or a medical condition, and record the content of the analysis and the analysis result in the medical report; 
automatically decide a number of delivery destinations of the medical report based on the degree of importance of the medical report, multiple delivery destinations being decided for the medical report with a high level of importance, and one delivery destination being decided for the medical report with a low level of importance; automatically decide one or more delivery destinations of an alert relevant to the medical report based on the degree of importance; and 
automatically deliver the alert to the decided one or more delivery destinations based on the degree of importance, such that the medical report with the high level of importance is delivered to each of the multiple delivery destinations and the medical report with the low level of importance is delivered to the one delivery destination, wherein the alert contains information for viewing the medical report.

The Examiner submits that the foregoing underlined limitations constitute: (a) “a certain method of organizing human activity” because analyzing information, e.g., text, to determine a degree of importance related to urgency/medical condition of an acquired medical report, deciding a number of delivery destinations of the medical report according to the degree of importance of the medical report, e.g., one for low and multiple for high, deciding delivery destinations for an alert related the report based on the degree of importance, and delivering the alert to the decided destinations under its broadest reasonable interpretation represents managing personal behavior or relationships or interactions between people, but for the recitation of generic computer components (i.e. claim 1: a processor and claim 18: a computer).  Any limitations not identified above as part of the mental process/certain method of organizing human activity are deemed “additional elements” and will be discussed in further detail below.
Accordingly, claim 1 describes at least one abstract idea.
Furthermore, the abstract idea for Claim 1 is identical as the abstract idea for Claim 17, because the only difference between Claims 1 and 17 is that Claim 17 recites a method, whereas Claim 1 recites an apparatus with a processor, which as discussed below are deemed to merely be an “additional element”. Furthermore, the abstract idea for Claim 1 is identical as the abstract idea for Claim 18, because the only difference between Claims 1 and 18 is that Claim 1 recites an apparatus comprising a processor, whereas Claim 18 recites a computer program product executed by a computer, which as discussed below are deemed to both merely be “additional elements”.
Dependent claims 2-7 and 9-16 include other limitations for example claims 2-7 recite further details as to what the report includes, e.g., text or an image, and how the determination of importance is determined via keywords, e.g., indicating an urgency or a medical condition, or a determined medical condition , claims 9 & 10 recite further details as making a determination of delivering to one or a plurality of destinations based on the level of determined importance, e.g., if importance is low the only send to the requesting physician but if importance is high send to the entire group of the requesting physician, claim 11 recites further details as to different information conveyed by the alert, e.g., creation or a deadline of the report, claim 12 recites further details as to the alert including a link to the report, claims 13-15 recites further details as to receiving input feedback, e.g., in response to the delivered alert, relevant to the determination of the degree of importance or the delivery destination, e.g., appropriateness, and then changes the determination of the degree of importance or delivery destination, claim 16 further recites that the medical report includes a history including at least one of a list of keywords included in the medical report used for determining the degree of importance, a part of an image, and a weighting result of used keywords by text mining; but these only serve to further limit the abstract idea, and hence are nonetheless directed toward fundamentally the same abstract idea(s) as independent claim 1.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
In the present case, claims 1-7 and 9-18 as a whole do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. The additional elements or combination of additional elements, beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the “abstract idea(s)”), amount to no more than a recitation of:
1. (Currently Amended) A medical examination support apparatus, comprising a processor (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)) configured to: 
acquire a medical report containing at least text or an image as information; 
analyze the text or the image contained as the information, automatically determine a degree of importance of the medical report based on the analysis result related to urgency or a medical condition, and record the content of the analysis and the analysis result in the medical report; 
automatically decide a number of delivery destinations of the medical report based on the degree of importance of the medical report, multiple delivery destinations being decided for the medical report with a high level of importance, and one delivery destination being decided for the medical report with a low level of importance; automatically decide one or more delivery destinations of an alert relevant to the medical report based on the degree of importance; and 
automatically deliver the alert to the decided one or more delivery destinations based on the degree of importance, such that the medical report with the high level of importance is delivered to each of the multiple delivery destinations and the medical report with the low level of importance is delivered to the one delivery destination, wherein the alert contains information for viewing the medical report.

Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f) – similarly, the current invention merely adds the words “apply it” to the abstract idea of analyzing information, e.g., text, to determine a degree of importance related to urgency/medical condition of an acquired medical report, deciding a number of delivery destinations of the medical report according to the degree of importance of the medical report, e.g., one for low and multiple for high, deciding delivery destinations for an alert related the report based on the degree of importance, and delivering the alert to the decided destinations by utilizing in claim 1: a processor and claim 18: a computer;
A commonplace business method or mathematical algorithm being applied on a general purpose computer, e.g., see Alice Corp. v. CLS Bank – similarly, the current invention merely implements the claimed limitations on a general purpose computer, e.g., see [0079]-[0081] of Applicant’s originally filed Specification disclose that the claimed invention is to be performed utilizing a general purpose computer (including in claim 1: a processor and claim 18: a computer) and nothing beyond that; 

Accordingly, representative claim 1  and analogous independent claims 17 and 18 as a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The dependent claims 2-7 and 9-16 merely further define the abstract idea or fail to integrate the abstract idea into a practical application and are, therefore, directed to an abstract idea for similar reasons as given above: 
Claim 2-7 recite further details as to what the report includes, e.g., text or an image, and how the determination of importance is determined via keywords, e.g., indicating an urgency or a medical condition, or a determined medical condition (merely further limiting the abstract idea). 
Claim 9 & 10 recite further details as making a determination of delivering to one or a plurality of destinations based on the level of determined importance, e.g., if importance is low the only send to the requesting physician but if importance is high send to the entire group of the requesting physician (merely further limiting the abstract idea). 
Claim 11 recites further details as to different information conveyed by the alert, e.g., creation or a deadline of the report (further limiting the abstract idea). 
Claim 12 recites further details as to the alert including a link to the report (further limiting the abstract idea). 
Claim 13-15 recites further details as to receiving input feedback, e.g., in response to the delivered alert, relevant to the determination of the degree of importance or the delivery destination, e.g., appropriateness, and then changes the determination of the degree of importance or delivery destination (further limiting the abstract idea) (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)) (insignificant extra-solution activity - see MPEP 2106.05(g) – Symantec, 838 F.3d at 1321 & MPEP 2106.05(g)(3)). 
Claim 16 further recites that the medical report includes a history including at least one of a list of keywords included in the medical report used for determining the degree of importance, a part of an image, and a weighting result of used keywords by text mining (further limiting the abstract idea). 
Thus, when the above additional limitations are considered as a whole along with the limitations directed to the at least one abstract idea, the at least one abstract idea is not integrated into a practical application. Therefore, the claims are directed to at least one abstract idea.
2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
When viewed as a whole, claims 1-7 and 9-18 do not include additional limitations that are sufficient to amount to significantly more than the judicial exception because the claims recite processes that are routine and well-known in the art and simply implements the process on a computer(s) is not enough to qualify as “significantly more.” Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of:
Well-understood, routine, conventional activities previously known to the industry: 
Generic computer structure (claim 1: a processor and claim 18: a computer) that serves to perform generic computer functions that serve to merely link the abstract idea to a particular technological environment (i.e., see [0079]-[0081]  of Applicant’s originally filed specification) – e.g., Applicant’s specification [0079] discloses that “The various processors include a central processing unit (CPU) that is a general-purpose processor that executes software (program) to function as various processing units" and [0080] goes on to state that processor is “represented by a computer” which discloses that the additional elements identified above comprise a plurality of different types of generic computing systems that are configured to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry;  
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f) – similarly, the current invention merely adds the words “apply it” to the abstract idea of analyzing information, e.g., text, to determine a degree of importance related to urgency/medical condition of an acquired medical report, deciding a number of delivery destinations of the medical report according to the degree of importance of the medical report, e.g., one for low and multiple for high, deciding delivery destinations for an alert related the report based on the degree of importance, and delivering the alert to the decided destinations by utilizing in claim 1: a processor and claim 18: a computer;
Specifying that the abstract idea is executed in a computer environment, because this requirement merely limits the claims to a particular field, e.g., see FairWarning v. Latric Sys. – similarly, the current invention only requires that the limitations be performed by any generic computer by utilizing a processor; 
The dependent claims also do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Furthermore looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective function merely provide conventional computer implementation.
Therefore claims 1-7 and 9-18 are rejected under 35 USC §101 as being directed to non-statutory subject matter. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 9-12, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0083074 to Shioe in view of US 2016/0220114 to Norita.
Regarding claim 1, Shioe discloses a medical examination support apparatus ([0019]), comprising a processor configured to ([0072] & [0076] disclose that a CPU, i.e., a processor is used to perform a variety of steps, i.e., is configured to): 
acquire a medical report containing at least text or an image as information (Fig. 5 & [0062] discloses an example medical report that is created using the system including text and an image; [0072] discloses that the medical report is generated and stored in the report database by the CPU, i.e., the medical report is acquired by the database as executed by the processor); 
analyze the information, determine a degree of importance of the medical report based on the analysis result ([0072] discloses that the CPU, i.e. processor sends the importance level of the report, interpreted as a degree of importance, to the database to update the level. In order for the processor to send the degree of importance it must analyze the information to determine what the level is. For example, [0074] discloses that the CPU 50, i.e., processor, sends a message when the importance is set to level 2), and record the content of the analysis and the analysis result in the medical report ([0072] discloses recording the importance level, interpreted as being the content of the analysis and the analysis result, in a database); 
automatically decide a number of delivery destinations of the medical report based on the degree of importance of the medical report (Fig. 10 & [0074] disclose that when a degree of importance of the report is level 2 then the CPU 50, i.e., a processor, executes the process, i.e., automatically, of sending a message, if not set to level 2 then no message is sent (examiner notes that not sending a message is interpreted as deciding a number of deliver destinations of 0); further Fig. 10 & [0076] disclose that if the dr. is determined to be ready to check a message and the level of importance is level 2 then the number of delivery destinations is set to 1, just the dr.);
automatically decide one or more delivery destination of an alert relevant to the medical report based on the degree of importance ([0076] discloses that the CPU50, i.e., a processor, makes a determination, i.e., automatically, as to if the requesting doctor is ready to check the message, e.g., based on his schedule as discussed in [0075], and if ready then the processor sends an email, interpreted as an alert, to the requesting doctor; [0010] further discloses that the message is a notification of necessity of urgent countermeasure which further supports the message being an alert); and 
automatically deliver the alert to the decided one or more delivery destinations based on the degree of importance ([0076] discloses that the CPU 50, i.e., processor, sends, interpreted as automatically delivers, the email message, i.e., alert, to the requesting doctor when the determination is made that the requesting doctor is ready). 

Shioe does not specifically disclose that the information analyzed is the text or the image, automatically determine a degree of importance related to urgency or a medical condition;
multiple delivery destinations being decided for the medical report with a high level of importance, and one delivery destination being decided for the medical report with a low level of importance; 
such that the medical report with the high level of importance is delivered to each of the multiple delivery destinations and the medical report with the low level of importance is delivered to the one delivery destination; wherein the alert contains information for viewing the medical report.

Norita teaches that it was old and well known in the art of healthcare, before the effective filing date of the claimed invention, for information analyzed is the text or the image (Abstract teaches analyzing image data and physiological data to make a determination), automatically determine a degree of importance related to urgency or a medical condition (Abstract teaches the product of the image and physiological data analysis may be that the subject is in an abnormal state, i.e., a medical condition, and [0115] further teaches that this determination may include a determined urgency level, e.g., high or low);
multiple delivery destinations being decided for the medical report with a high level of importance, and one delivery destination being decided for the medical report with a low level of importance ([0115] teaches determining multiple delivery destinations when the urgency level of the determined analysis, a medical report, is high, and determines one delivery destination when the urgency level is determined to be low); 
such that the medical report with the high level of importance is delivered to each of the multiple delivery destinations and the medical report with the low level of importance is delivered to the one delivery destination; wherein the alert contains information for viewing the medical report ([0115] teaches sending an alert, e.g., and email message, indicating the abnormal state and a link to the image of the subject, i.e., information for viewing the report, to multiple delivery destinations when a high level of urgency is determined and one delivery destination when a low level is determined).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare before the effective filing date of the claimed invention to modify the apparatus for sending alerts to a physician based on a determined level of urgency disclosed by Shioe to incorporate for an alert to contain information for viewing the medical report as taught by Norita in order to reduce errors in determinations and provide warnings to users in a hierarchical way, e.g., see Norita [0014] & [0115], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding claim 9, depending on claim 1, Shioe further discloses wherein, in a case where a plurality of delivery destinations are decided according to the degree of importance ([0110] discloses sending to both the nurse station 122 and to a PHS terminal 28, i.e., a plurality of delivery destinations; [0107] discloses sending the alert based on the importance level being set to 2; therefore the disclosure of [0110] and [0107] is interpreted as disclosing delivering to a plurality of destinations based on the importance level), the processor decides at least a person who made the request the medical report as a delivery destination ([0109] discloses that the message is sent by the processor to the nurse station terminal on the floor where the requesting dr is assigned and [0110] discloses that the nurse passes the information to the requesting dr; therefore it is interpreted as delivering the alert to the requesting doctor).  

Regarding claim 10, depending on claim 9, Shioe further discloses wherein, in a case where a plurality of delivery destinations are decided according to the degree of importance, the processor decides a group, to which a person who has sent a request for checking of the medical report belongs, as a delivery destination ([0109] discloses that the message is sent to the nurse station terminal on the floor where the requesting dr is assigned and [0110] discloses that the nurse passes the information to the requesting dr; therefore it is interpreted as delivering the alert to a group where the dr belongs to the group comprised of at least the requesting dr and the nurse that passes the alert along).  

Regarding claim 11, depending on claim 1, Shioe further discloses wherein the processor delivers the alert relevant to the existence of the medical report, the degree of importance of the medical report, and/or a deadline of the medical report (Fig. 8 depicts an example alert sent to a requesting doctor. Fig. 8 depicts that the alert is an emergency contact which is interpreted as indicating at least a degree of importance, i.e., an emergency, but further indicating a deadline of the medical report, i.e., ASAP because it is an emergency which is in line with Applicant’s originally filed specification [0061] stating “transmission of a message indicating a request for urgent viewing).  

Regarding claim 12, depending on claim 1, as discussed above in claim 1, Shioe does not specifically disclose wherein the processor delivers the alert including a link to the medical report.  
Norita teaches that it was old and well known in the art of healthcare, before the effective filing date of the claimed invention, wherein the processor delivers the alert including a link to the medical report ([0061]&[0115] teach sending an alert, e.g., an email message, indicating the abnormal state and a link to the image of the subject, i.e., information for viewing the report, [0061] teaches the email is sent by a control unit of the apparatus MD and [0046] & [0071] teach the control unit includes a processor/CPU).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare before the effective filing date of the claimed invention to modify the apparatus for sending alerts to a physician based on a determined level of urgency disclosed by Shioe to incorporate for the processor delivers the alert including a link to the medical report as taught by Norita in order to reduce errors in determinations and provide warnings to users in a hierarchical way, e.g., see Norita [0014] & [0115], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding claim 16, depending on claim 1, Shioe further discloses wherein the medical report includes a history including at least one of a list of keywords included in the medical report used for determining the degree of importance, a part of an image, and a weighting result of used keywords by text mining (Fig. 5 & [0062] disclose that the report includes an image, i.e., a part of an image, the image is interpreted as being a history of the patient).

Claims 17-18 recite substantially similar limitations as those already addressed in claim 1, and, as such, are rejected for substantially the same reasons as given above.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Shioe in view of Norita and further in view of US 2015/0199334 to Thompson.
Regarding claim 2, depending on claim 1, Shioe further discloses wherein, in a case where the medical report includes text (Fig. 5 depicts a medical report including text).
Shioe does not further disclose the processor determines the degree of importance of the medical report by analyzing the text of the medical report.  
Thompson teaches that it was old and well known in the art of healthcare, before the effective filing date of the claimed invention, for the processor determines the degree of importance of the medical report by analyzing the text of the medical report ([0038] teaches receiving patient information and the reasons for call, which is interpreted as a medical report, Fig. 6 – 600 depicts an example reason for call; [0039] teaches that after receiving the report, the report, which can represented as text see [0027], is analyzed to determine a level of urgency of the medical report, see [0047]; [0065] teaches that all information processing is performed by a processor) to automate a determination of the degree of harm of a patient and the determination of if immediate treatment is needed. See Thompson [0047].
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare before the effective filing date of the claimed invention to modify the apparatus for sending alerts to a physician based on a determined level of urgency disclosed by the modified combination of Shioe/Norita to incorporate utilizing a processor to analyze text in a medical report to make the determination of importance of the medical report as taught by Thompson in order to automate a determination of the degree of harm of a patient and the determination of if immediate treatment is needed, e.g., see [0047], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding claim 3, depending on claim 2, the modified combination of Shioe/Norita/ Thompson further discloses wherein the processor extracts a keyword included in the text and determines the degree of importance of the medical report using the extracted keyword (Thompson [0043] teaches extracting keywords “Chest Pain”, “Nausea”, “Vomiting”, and “Cough” from the received medical report; Thompson [0047] teaches assigning an urgency, i.e., importance to the extracted keywords, e.g., “life-threatening”).  
It would be obvious to modify the apparatus disclosed by the modified combination of Shioe/Norita in view of the teachings of Thompson for at least the same reasons discussed above in claim 2.

Regarding claim 4, depending on claim 3, the modified combination of Shioe/Norita/ Thompson further discloses wherein the processor determines the degree of importance indicating urgency by extracting the keyword indicating urgency from the text (Thompson [0047] teaches that the extracted keywords indicate urgency, e.g., a keyword/CCC instance may determined to have a life-threatening level of urgency; Fig. 6 depicts, e.g., the keyword/CCC instance of “cough” has an urgency level of “4”).  
It would be obvious to modify the apparatus disclosed by the modified combination of Shioe/Norita in view of the teachings of Thompson for at least the same reasons discussed above in claim 2.

Regarding claim 5, depending on claim 3, the modified combination of Shioe/Norita/ Thompson further discloses wherein the processor determines the degree of importance indicating a medical condition by extracting the keyword indicating a medical condition from the text (Thompson [0047] teaches that the extracted keywords indicate urgency, i.e., importance, e.g., a keyword/CCC instance may determined to have a life-threatening level of urgency; Fig. 6 depicts, e.g., the extracted keywords/CCC instances may be “Chest Pain”, “Nausea”, “Vomiting”, and “Cough” which are all interpreted as medical conditions).  
It would be obvious to modify the apparatus disclosed by the modified combination of Shioe/Norita in view of the teachings of Thompson for at least the same reasons discussed above in claim 2.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Shioe in view of Norita and further in view of US 2019/0138689 to Dehghan Marvast et al (hereinafter Dehghan Marvast).
Regarding claim 6, depending on claim 1, Shioe discloses wherein, in a case where the medical report includes an image (Fig. 5 depicts that the medical report may include a image 90) wherein, in a case where the medical report includes an image, the processor analyzes the image and determines the degree of importance of24 the medical report using an analysis result of the image.
Dehghan Marvast teaches that it was old and well known in the art of healthcare, before the effective filing date of the claimed invention, for the processor analyzes the image and determines the degree of importance using an analysis result of the image ([0031] teaches analyzing an image to determine if a coronary stenosis exists by determining a diameter measurement and identifying a number of preemptive action measures that may be taken; [0032] teaches determining a priority, interpreted as importance, for each for the analyzed images based on the number of preemptive action measures determined by the image processing; [0051] teaches that the image processing is performed by a processor) to help aid in preventing oversight of received images. See Dehghan Marvast [0032].
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare before the effective filing date of the claimed invention to modify the apparatus for sending alerts to a physician based on a determined level of urgency disclosed by the modified combination of Shioe/Norita to incorporate the utilizing a processor to analyze a received image and determine a degree of importance using an analysis result of the image as taught by Dehghan Marvast in order to help aid in preventing oversight of received images, e.g., see Dehghan Marvast [0032], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.  

Regarding claim 7 depending on claim 6, the modified combination of Shioe/Norita/ Dehghan Marvast further discloses wherein the processor specifies a medical condition using the image and determines the degree of importance of the medical report using the specified medical condition (Dehghan Marvast Abstract teaches that the system including a processor analyzes images to specify a medical condition, e.g., coronary stenosis, and Dehghan Marvast [0031]-[0032] further teaches determining the priority/importance based on the number of identified preemptive action measure identified by the image analysis, which is indicative of the coronary stenosis condition).  
It would be obvious to modify the apparatus disclosed by the modified combination of Shioe/Norita in view of the teachings of Dehghan Marvast for at least the same reasons discussed above in claim 6.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shioe in view of Norita and further in view of US 20190361924 to Rogynskyy et al (hereinafter Rogynskyy).
Regarding claim 13, depending on claim 1, Shioe discloses determining a degree of importance and a decision of delivery destination as discussed above in claim 1 but Shioe does not disclose wherein the processor is further configured to receive an input of feedback information relevant to determination of the degree of importance and/or decision of the delivery destination and changes a determination specification of the degree of importance and/or a decision 25 specification of the delivery destination.  
Rogynskyy teaches that it was old and well known in the art of healthcare, before the effective filing date of the claimed invention, for a system including a processor to receive an input of feedback information relevant to a determination or a decision and to change a determination specification or a decision specification ([0680] teaches receiving user input in the form of feedback in response to the correctness of a determination made by the data processing system 9300, which includes a processor for receiving data see [0691], and then in response to receiving the feedback updating the model for making the determination/decision, i.e., updating the determination/decision specification) to update the model to be more accurate based on the previous prediction being correct or incorrect. See Rogynskyy [0675]&[0680].
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare before the effective filing date of the claimed invention to modify the apparatus for making a determination as to a degree of importance of a medical report and for determining a destination of the delivery of an alert disclosed by the modified combination of Shioe/Norita to incorporate for the processor to receive feedback as to the determination made and to update the process of making that determination as taught by Rogynskyy in order to update the model to be more accurate based on the previous prediction being correct or incorrect, e.g., see Rogynskyy [0675]& [0680], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.	

Regarding claim 14, depending on claim 13, the modified combination of Shioe/Norita/ Rogynskyy further discloses wherein the feedback information is information indicating appropriateness of the determination of the degree of importance and/or appropriateness of the delivery destination (In modifying the apparatus of Shioe which discloses that the determinations made are a degree of importance and a decision of delivery destination (see above claim 1), in view of the teachings of [0680] Rogynskyy that the feedback received from the user indicates that the determination made was correct or incorrect, interpreted as appropriateness, the resulting apparatus would receive feedback of appropriateness of the determinations of degree of importance or delivery destination).  
It would be obvious to modify the apparatus disclosed by the modified combination of Shioe/Norita in view of the teachings of Rogynskyy for at least the same reasons discussed above in claim 13.

Regarding claim 15, depending on claim 13, the modified combination of Shioe/Norita/ Rogynskyy wherein the processor receives the input of the feedback information in response to the delivered alert (In modifying the apparatus of Shioe which discloses that the determinations made include a decision of delivery destination (see above claim 1), in view of the teachings of [0680] Rogynskyy that the feedback received from the user indicates that the determination made was correct or incorrect, interpreted as appropriateness, the resulting apparatus would receive feedback of appropriateness of the determinations of the delivery destination of the alert by the processor).
It would be obvious to modify the apparatus disclosed by the modified combination of Shioe/Norita in view of the teachings of Rogynskyy for at least the same reasons discussed above in claim 13.
Response to Arguments
Applicant's arguments filed in the Response directed toward the rejection of the claims under 101 have been fully considered but they are not persuasive.
On p. 7 of the Response Applicant states that the features of claims 1, 17, and 18 recite a practical application of the abstract idea discussed above because the claims recite at least the features of “automatically” executing processes, e.g., delivery of alerts and further automatically determining a degree of importance and further that these features amount to significantly more than the abstract idea itself.
Examiner disagrees. Initially, these arguments are not persuasive because they are mere conclusory statements. As outlined in MPEP 2106 there are multiple categories that are indicative of identified additional elements representing incorporation of the identified abstract idea into a practical application and similarly amounting to significantly more. Instead of pointing out which limitations are additional elements and why they are indicative of a practical application/significantly more, Applicant has instead just stated a particular limitation(s) and then makes the conclusory statement that the claims as a result should be considered eligible. 
In this case, adding the word “automatically” to several steps of the claims is not indicative of incorporation of the abstract idea into a practical application because it does nothing more than add the words apply it/use computer as tool/equivalent to the recited abstract idea. Further, determining a degree of importance based on a level of urgency/medical condition is part of the abstract idea and therefore is not an additional element that can be weighed in assessing practical application/significantly more.
For at least these reasons Applicant’s arguments directed toward the 101 rejection of the claims is not persuasive and the rejection is maintained.

Applicant's arguments filed in the Response directed toward the rejection of the claims under 103 have been fully considered and they are persuasive, therefore the rejection is withdrawn. See Response p. 8However, upon further consideration, a new ground(s) of rejection is made in view of Shioe/Narito. Examiner notes that Narito is relied upon for teaching analyzing an image/text to determine an urgency/medical condition as well as delivering high urgency messages to multiple destinations and low urgency messages to one destination.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B WEHRLY whose telephone number is (303)297-4433. The examiner can normally be reached Monday - Friday, 8:30 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER B WEHRLY/Examiner, Art Unit 3686